                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           NO. 5:21-CV-00002-FL

UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
            v.                  )                 ENTRY OF DEFAULT
                                )
$34,783.00 IN U S. CURRENCY and )
$14,310.00 IN U.S. CURRENCY,    )
                                )
                   Defendants.  )


      Upon motion, request, and proper showing by the United States of America,

default is hereby entered pursuant to Rule 55(a) of the Federal Rules of Civil Procedure

against the defendants, $34,783.00 and $14,310.00 in U.S. Currency, on account of the

failure of James Robert Dodd, Fastlyfe Entertainment, LLC, Gerald Deandre Lewis,

BlackLabel Entertainment, LLC, and EAN Holdings, LLC and any other potential

claimant to properly plead or otherwise defend within the time required by Rule G(5) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions.

      This the ___
                26 day of ___________,
                           April       2021.




                                 ________________________________
                                 PETER A. MOORE, JR., Clerk
                                 U. S. District Court
                                 Eastern District of North Carolina




           Case 5:21-cv-00002-FL Document 11 Filed 04/27/21 Page 1 of 1
